PER CURIAM:
Carl Lester Maxwell appeals the district court’s opinion and order granting summary judgment to DAK Americas and Mundy Maintenance Services and dismissing his breach of employment contract claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Maxwell v. DAK Americas, No. 2:05-cv-00141-DCN, 2005 WL 3434066 (D.S.C. Dec. 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.